DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 14, 15, 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2021/0273091).

    PNG
    media_image1.png
    368
    524
    media_image1.png
    Greyscale

(Claim 1) Lee teaches a power semiconductor device comprising:
a semiconductor layer structure comprising a drift region (104, paragraph 35) that comprises a wide band-gap semiconductor (Silicon Carbide) material, the drift region having a first (N, paragraph 37) conductivity type;
a first gate structure (110-1) and an adjacent second gate structure (110-2) in the semiconductor layer structure (paragraph 38);
a deep shielding region (116, paragraph 45) in the drift region (104), the deep shielding region beneath the first gate structure and the second gate structure, the deep shielding region having a second conductivity type (P, paragraph 42) that is different from the first conductivity type (N); and
a connection region (117, paragraph 45) protruding from the deep shielding region, the connection region comprising a semiconductor material that separates the first gate structure and the second gate structure from each other,
wherein each of the first and second gate structures comprises an inner sidewall (114b) adjacent the connection region and an outer sidewall (114a) opposite the inner sidewall, and each of the first and second gate structures comprises a gate dielectric layer (114a) defining the outer sidewall, an inter-gate dielectric layer (114b) defining the inner sidewall, and a gate electrode (112) between the gate dielectric layer and the inter-gate dielectric layer (paragraph 38).
(Claim 4) Lee teaches wherein the inter-gate dielectric layer (114b, paragraphs 39, 40) has a thickness substantially the same as or greater than the gate dielectric layer (114a).
(Claim 6) Lee teaches the power semiconductor device, further comprising a first bottom dielectric layer (114b bottom) between the first gate structure (110-1) and the deep shielding region (116) and a second bottom dielectric layer (114b) between the second gate structure (110-2) and the deep shielding region (116).
(Claim 14) Lee teaches wherein the connection region (17) protrudes from a center portion of the deep shielding region (16).
(Claim 15) Lee teaches wherein the inner sidewalls (114b) of the first and second gate structures directly contact the connection region (117, figs. 4, 5).
(Claim 17) Lee teaches wherein the connection region (117) comprises a semiconductor material that comprises the second conductivity type (paragraphs 42 – 45).
(Claim 18) Lee teaches wherein the connection region comprises silicon carbide (paragraph 35).
(Claim 19) Lee teaches wherein the connection region comprises polysilicon (paragraph 35, doped silicon substrate).

Allowable Subject Matter
Claims 21 and 47 – 53 are allowable, because prior art does not render obvious:
(Claim 21)   a connection region protruding from the deep shielding region and separating the first gate structure and the second gate structure from each other,
wherein the deep shielding region is a single deep shielding region, and each of the first and second gate structures vertically overlaps the deep shielding region,
wherein the deep shielding region protrudes beyond the sidewalls of the gate trench. 
(Claim 50)  a connection region extending between the first gate structure and the second gate structure,
wherein the first gate structure and the second gate structure are spaced apart from each other in a first direction, and the connection region protrudes from a center portion of a top surface of the deep shielding region,
wherein the first gate dielectric layer comprises a material different from the first bottom dielectric layer and the second gate dielectric layer comprises a material different from the second bottom dielectric layer.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
October 22, 2022